Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This action is in response to the papers filed on March 10, 2022. Claim 1, 3-5 and 8 are currently pending. Claim 1 has been amended by Applicants’ amendment filed on March 10, 2022. No claims were canceled or newly added.   
Applicant’s election of Group I, i.e., claims 1-8 (claims 2, 6 and 7 now canceled), directed to a method of treatment of cancer, in Applicants’ response filed on September 8, 2020 was previously acknowledged.  The requirement for restriction was previously made FINAL.
The terminal disclaimer filed on 6/14/2021  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of copending Application No. 15/927,040 was previously acknowledged.  
Therefore, claims 1, 3-5 and 8 are currently under examination to which the following grounds of rejection are applicable.
	Response to arguments
Withdrawn rejection in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112(b)
In view of Applicants’ amendment of claim 1, the rejection of claim 1, 3-5 and 8 under 35 USC § 112(b) has been withdrawn.
In view of the withdrawn rejection, applicant’s arguments are rendered moot.

Maintained  Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
Claims 1, 3-5 and 8 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification does not provide enabling disclosure for a method of treating cancer in a subject who has cancer comprising: identifying by comparing cancer cell sequences to wild-type sequences of a non-cancer cell (e.g, from the same subject, a different subject, various subjects and others) a plurality of fusion sequences present in the DNA from the cancer cell and absent from the DNA of the non-cancer cell, and treating said subject by administering to the subject a plurality of Cas endonuclease and guide RNA complexes that target the Cas endonuclease to the fusion sequences to induce cancer cell death by cleaving cancer DNA at the fusion sequences.
The claims are broadly but reasonably interpreted as methods comprising  a genus of cancer cells comprising an undefined number of identified fusion sequences that are targeted by specific CRISPR/CAS nuclease genome editing gRNAs complexes to cleave cancer DNA at the fusion sequences to induce cancer cell death so as to treat a subject having cancer. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  To make and use a plurality of guide RNAs that target the Cas endonuclease to multiple  fusion sequences of a cancer cell to induce cell death (e.g, apoptosis, programed cell death, non-apoptotic programmed cell-death or “"caspase-independent programmed cell-death" and others) 
 (1) The nature of the invention and (2) the breadth of the claims:
	The claims are drawn to a method of treating cancer comprising introducing a plurality of Cas endonuclease complexes that induce cell death in cancer cells by cleaving the genomic DNA at several identified fusion sequences within the cancer cells, said cells comprising  identified fusion sequences of genomic instability,  wherein said Cas endonuclease/gRNAs  complexes are typically inert in wild-type cells. 
The Specification does not provide information on the structure/function correlation of the claimed cleaved sequences by the Cas endonuclease complexes and induction of cancer cell death which may occur by necrosis or apoptosis and other mechanisms, when the ability of the cleaved cancer DNA at the fusion sequence exceeds the cell's ability to repair itself. Furthermore, the Specification does not teach how a plurality of Cas endonuclease and guides RNA complexes cleave cancer DNA at the claimed identified  fusion sequences in a cancer cell to specifically eliminate off-target genome editing. 
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
	Before the effective filing date of the claimed invention efficient cleavage of genomic sequences responsible for cancer using a Cas9 expression plasmid and designed sgRNAs to target said genomic sequences was well-known in the art. For example, Gebler et al., (First published online August 30, 2016; JNCI J Natl Cancer Inst, pp. 1-4; of record, IDS filed 08/21/2020) discloses a Cas9 system that expresses cancer mutation-specific sgRNAs, wherein sgRNAs target and inactivate known cancer driver mutations, by cleaving target DNA. Gebler et al., exemplifies in vitro efficient targeting of cancer mutations reported in the genes KIT, NPM1, CEBPA, EGFR, and WT1, including many point mutations, such as the DNMT3A c.2645G>A mutation, wherein specific sgRNA were designed and evaluated for efficacy by cleaving cancer mutations but not cleaving the WT sequence ((21.9% [+/-0.8%] GFP-positive cells versus 3% [+/-0.2%]). Though Gebler et al., discloses reduced expression of GFP in expressing cells relative to control cells, Gebler et al., does not teach that by targeting cancer cells with gRNAs, Cas9 cleavage induces cancer cell death. In contrast, Gebler states at  page 2, col. 2, last paragraph, “Cell cycle analyses revealed that OCI-AML3 cells treated with the NPM1 sgRNA arrested in G1 without markedly altering the subG1 fraction (Figure 2D), suggesting that mutant NPM1 expression in these cells is required for cell cycle progression” and at page 3; col. 1, first paragraph, the author states, “cells treated with the sgRNA-targeting mutant NPM1 showed efficient cleavage and repair of the mutant allele”. Accordingly, Gebler et al.,  evidences efficient cleave of cancer mutations by sgRNA wherein expression of the cleaved sequence is reduced in cancer cells because of repair of damage DNA and cells do not die.  Moreover, the applicant is on record as stating that these prior art attempts by Gebler et al., to use the CRISPR system to introduce double stranded breaks in genes in OCI-AML3 cells do not induced cell death by 
	Additionally, the mechanism by which the CRISPR system cleaves target DNA was known in the prior art. For example, the sgRNA binds to the target sequence by Watson-Crick base-pairing and guides Cas9 to precisely cleave the DNA strand, forming a DSB at the target site; subsequently the breaks are typically processed via two major repair mechanisms: nonhomologous end-joining (NHEJ) and homologous directed repair (HDR), wherein NHEJ is error-prone and joins the break sequences directly, frequently introducing random insertions/ deletions (indels) at the DSB site, and thereby disrupting or eliminating target genes function by inducing frame shifts (see review by Yi et al., 2016;  Biochimica et Biophysica Acta 1866 pp. 197–207; page 198; col. 2, paragraph 1). It was also known that while most bacterial species will die when a double strand break is introduced at a given position in all copies of the chromosome simultaneously because they lack the NHEJ or the HDR repair system, this is not the case in eukaryotes including insects, plants, mammals, yeast, zebrafish, xenopus and nematode (Bukard et al., U.S. Pub 2018/0200342 paragraphs [0002]; [0131]). As the instant claims are broadly directed to mammalian cancer cells,  the practitioner in the art would readily understand that repair of the cleaved target DNA by NHEJ or the HDR would follow after CRISPR/Cas system cleaves target DNA at the fusion sequence. This is why the prior art has used methods of killing mammalian cancer cells by targeting and cleaving fusion genes via the CRISPR system always in conjunction with a mutagenesis strategy to introduce a cytotoxic agent and an activator of the cytotoxic agent to kill cancer cells. For example, prior art  Luo et al., (WO 2016/011428; /01/2016;  of record IDS filed on 8/2/2021; citations are from US Pub. 2017/0240924) teaches treating prostate cancer patient  based, at least in part, on the discovery that approximately 90% of men carrying at least one of the following fusion genes: TRMT11-GRIK2, SLC45A2-AMACR, MTOR-TP53BP1, LRRC59-FLJ60017, TMEM135-CCDC67 and CCNH-C5orf30 and targeting these sequences by the gRNAs to allow homologous recombination between the vector comprising a donor nucleic acid such as HSV-1 thymidine kinase and the genome sequence cleaved by the Cas9 protein, and subsequently, treating the subject with ganciclovir to induce cancer cell death, e.g., apoptosis of the one or more cells (paragraphs [0094][0098][0123]). Thus, Luo provides support for the genome editing CRISPR/Cas9 based system, wherein a suicide gene, for example, is introduced specifically at the location of the fusion gene.  This fusion gene is not present in non-cancer cells, which is responsible for the high specificity of the method. The suicide gene is expressed in cancer cells resulting in the death of said cancer cells. Likewise, Chen et al. (2017; Nature Biology; pp. 543-550) reports use of Cas9 mediated genome editing to successfully insert HSV 1-tk into the chromosomal breakpoints of the fusion genes TMEM135-CCDC67 and MAN2A 1-FER. As the teachings of Luo (WO 2016/011428; publication date 21/01/2016); Chen provides support for the genome editing CRISPR/Cas9 based system, wherein a suicide gene is introduced specifically at the location of the fusion gene. Chen et al. also state that it is possible that additional new mutations and fusion genes will be generated under the pressure of cancer therapy (page 549, Discussion section).
	Furthermore, before the effective filing date of the claimed invention, the CRISPR/CAS9 technology was used to knockout some cancer genes but there is no evidence that merely cleaving of fusion sequences present in the DNA from a cancer cell of a subject having cancer in vitro. Moreover, Feng et al., determines that SHCBP1 knockout increased cyclin-dependent kinase inhibitor p21, and decreased the Cyclin B1 and CDK1 (abstract). Specifically, Feng et al., states, “SHCBP1 knockout by sgRNA lentivirus significantly inhibited the growth rate of B.MDA-MB-231 and C.MCF-7 cells, as shown by cell count for 5 days MTT assay. SHCBP1 knockout by sgRNA lentivirus led to breast cancer cell growth inhibition as detected by a BrdU incorporation assay” (page 94; legend Fig.4). Feng et al., suggests:  “the percentage of apoptotic MDA-MB-231 and MCF-7 cells increased to 29.4% and 23.86%, respectively, after SHCBP1 sgRNA lentivirus infection, significantly higher than the control (7.72% and 7.75%), suggesting that SHCBP1 knockout can inhibit breast cancer cell proliferation at least in part through promoting cell apoptosis”  by “down-regulated Bcl2 and up-regulated PUMA, suggesting that SHCBP1 might regulate cell cycle of MDA-MB-231 and MCF-7 via Bcl2 dependent pathway.” (page 95; col. 2, last paragraph; page 96, legend Fig.4). Feng et al., does not provide any teaching for targeting identified fusion sequences in cancer cells and cleaving cancer DNA at the fusion sequences to induce cancer cell death  but supports a correlation of knocking down SHCBP1 to  down-regulated Bcl2 ( e.g, p53 up-regulated modulator of apoptosis) and up-regulated PUMA in MDA-MB-231 and MCF-7 melanoma cell lines. Additionally, Prior art of Luo et al., (US Pub. 2019/0282708; filing priority December 13, 2016) discloses methods of treating a cancer comprising determining that at least one fusion gene is present in a sample obtained from a cancer patient, wherein the fusion genes include TRMT11-GRIK2, SLC45A2-AMACR, MTOR-TP53BP1, LRRC59-FLJ60017, TMEM135-CCDC67, KDM4B-AC011523.2, MAN2A1-FER, in vitro, ranged from 15.9% to 25.5%, whereas rates for xenografted tumors ranged from 21.1% to 33.5% (paragraphs [0148],[0174] [0172]).  Luo et al., (US Pub. 2019/0282708) states: “To our knowledge, this is the first report to show that such system can be applied to specifically target a cancer genome and to have a recombination rate sufficient to achieve remission of xenografted cancers.” (paragraph [0174]). Luo et al., discloses targeting the  fusion gene Pten-NOLC1 in human cancers, with the CRISPR/Cas9 system comprising specific gRNAs. However, Luo et al., only contemplates the widespread presence of Pten-NOLC1 fusion in human cancers with significant clinical implication and contemplates targeting the Pten-NOLC1 fusion gene for future cancer treatment (paragraphs [0260]-[0263]). Luo is silent about the presence of various fusion genes in a cancer cell and targeting various fusion genes with a plurality of Cas endonucleases and guide RNA complexes to induce apoptosis so as to treat cancer. Post-filing art of Jubair et al., (PLOS ONE; 2021; pp. 1-13) discloses in vivo  gene editing using the Cas9/guide RNA (gRNA) technology of cervical cancer xenografts; a disease characterized by its addiction on the expression of human papillomavirus (HPV) oncogenes, E6 and E7. Jubair et al., teaches that targeting of HPV 16E7 gene with CRISPR/Cas9 inhibited cell proliferation and restored Rb protein expression (page 5; legend Fig1). Jubair et al., also teaches 11-fold increase in apoptosis in 16E7 treated mice compared to the control (page 7). However, 
	In relation to optimization of multiplex gene editing using a plurality of Cas endonucleases and guide RNA complexes, post filing art of Zhou et al (2022; Molecular Therapy pp. 244-255) highlights the unpredictability of the art by discussing optimization, but not elimination of off-target genome editing using subtype V-A Cas12a nucleases (abstract). The art is continuously trying to avoid off-target genome editing for the ability to eventually achieve successful gene editing treatment protocols. Therefore, there is additional  unpredictability due to the differing conditions of starting cancer cells, the genus fusion genes being claimed, and the different structures of the genome editing machinery used.
	Therefore, there is no prior art disclosure of a plurality of Cas endonuclease and guide RNA complexes that target the Cas endonuclease to the fusion sequences to induce cancer cell death in a cancer cell to treat a subject having cancer.
In the instant case, the applicants have provided no examples of treating cancer, e.g, a disease characterized not only by the presence of fusion sequences ( e.g, defined by a contiguous DNA sequence formed by a loss of genetic material that is present in a cancer cell and not in a non-cancer cell; see page 3 of Applicants’ remarks for definition of fusion sequences) but also by in vitro and in vivo examples of targeting several identified fusion sequences of a cancer cell to induce cell death by cleaving said fusion sequences, thereby treating symptoms of cancer.  
 (5) The relative skill of those in the art:
          The relative skill of those in the art is high.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The instant specification contemplates methods for the targeted delivery of gene editing systems to a fusion sequence present in a cancer cell or pre-cancerous cell to treat cancer in a subject “ the mutated sequences, the CRISPR/Cas9 complexes hybridize and may either cut at the sequence of homology, may introduce a lethal protein coding or marker cell surface antigen coding sequence into the cancer associated mutant DNA”[emphasis added)  (paragraph [0055]-[0057] of the published application). Furthermore, the specification contemplates treating cancer as endonuclease induces cell death by generating a strand break in the fusion sequence”[emphasis added)  (paragraph [0032]) of the public application). However, fails to provide any evidence the genus of cancer cells comprising identified fusion sequences that are cleaved by the Cas endonuclease/gRNA complexes to induce cancer cell death, thereby treating symptoms of cancer. The applicants have not provided guidance of how administration to a subject of a Cas endonuclease and guide RNA complexes target the Cas endonuclease to the fusion sequence to cleave cancer DNA at fusion sequences, which  does not  give the skilled artisan any reason to expect that the method would be effective to induce cell death (e.g., apoptosis, programed cell death, non-apoptotic programmed cell-death or “"caspase-independent programmed cell-death" and others) when the ability of the cleaved cancer DNA at the fusion sequence exceeds the cell's ability to repair itself  or where identified targeted fusion sequences by Cas endonuclease/gRNA complexes eliminate off-target genome editing to functionally cleave targeted fusion sequences .
(8) The quantity of experimentation necessary:
          Considering the state of the art as discussed above and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to use the claimed invention within the broad scope as instantly claimed.
It is the examiner’s position that one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation.  Therefore, 1, 3-5 and 8  remain rejected under 35 U.S.C. 112, first paragraph, for a lack of enablement, because the specification, does not reasonably provide enablement for genus of cancer cells comprising 
Response to Applicants’ Arguments as they apply to rejection of claims 1, 3-5 and 8 under 35 USC § 102(a) enablement 
At pages 5-6 of the remarks filed on 3/10/2022, Applicants essentially argue that: 1) “the skilled artisan understands how to use Cas/guide RNAs. The Cas endonuclease protein is associated with the guide RNA that has sequences complementary to the targets, thus enabling the targeted application of the endonuclease activity. This is detailed in the Specification, inter alia, at page 2 where Applicant states that "(t)hrough the use of a guide RNA complementary to the identified fusion sequence the Cas endonuclease may be specifically and meaningfully directed to desired locations in the genome." 2) “As provided in the Specification at, for example, page 2, it is the application of the Cas endonucleases to disrupt cancer genome DNA at the site of a fusion that is at the heart of the claimed innovation.” 3) “As stated at page 3 of the Specification, it is the targeting of Cas endonuclease complexes at areas of genomic instability as represented by fusions present only in cancer cells that results in cell death”, 4) “As noted at page 15 of the Specification, the unique fusion sequences are determined by sequencing and then it is routine to design guide RNA to target the unique fusions. As a result, cancer genomic DNA is disrupted, resulting in cancer cell death. See, e.g., pages 15-16 of the Specification.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) and 2), the present issue of enablement is not how the CRISPR–Cas (clustered regularly interspaced short palindromic repeats–CRISPR-associated proteins) system functions to target and cleave a double stranded DNA but whether the scope of the patent protection sought by the Applicant as defined by the currently amended claims correlates with a priori expectation of success for using said plurality of Cas endonuclease and a guide RNA complexes that target the Cas endonuclease to identified fusion sequences to induce cancer cell death to treat cancer, one skilled in the art would have to extensively test many Cas endonuclease and a guide RNA complexes that target the Cas endonuclease to identified fusion sequences able to induce cancer cell death by cleaving DNA at the fusion sequence to identified which particular plurality of Cas endonuclease and guide RNA complexes correlate with targeting and cleave of identified fusion sequences to induce cancer cell death. Since each prospective embodiment, as well as future embodiments as the art progresses, would have to be empirically tested, undue experimentation would be required to practice the invention as it is claimed in its current scope. The specification provides inadequate guidance to do otherwise.
Regarding 3), Applicants arguments are not persuasive because the claims as written do not require the CRISPR/Cas9 complex has associated with it a guide RNA complementary to a Chromosome Instability ("CIN") associated fusion sequence identified within the cancer cells.
Regarding 4), though scientific literature abounds with studies of how to prepare a Cas9-crRNA complex with engineered specificity towards a target DNA molecule and different fusion genes in cancer cells where known in the art as evidenced by the prior art of  Luo et al., (US Pub. 2019/0282708) with more than 358 gene fusions discovered in 2007 related to tumorigenesis (Mitelman et al., 2007; Nature Reviews pp. 233-245) , scientific literature also proliferate in 
***
Claims 1, 3-5 and 8 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the reasons of record as stated at pages 13-16 of the office action filed on 9/10/202 and the reasons set forth in the paragraphs above. 
Response to Applicants’ Arguments as they apply to rejection of claims 1, 3-5 and 8 under 35 USC § 102(a) written description
At page 6 of the remarks, Applicants essentially argue that : 1)  “ beginning at page 3 through page 8, Applicant provides guidance on obtaining a germline sequence from a patient and sequencing cancer cells to determine the areas indicating that a fusion has taken placed. Then, guidance is provided on using guide RNA to assist Cas endonuclease in binding at the site of fusion. When the endonuclease cuts DNA at the fusion sites, the genome of the cancer cell is disrupted, leading to cell death.” and 2) “ The use of Cas complexes as taught in the invention follows well-known biochemical and biological processes. The skilled artisan knows how to create Cas/guide complexes and they know that genomic disruption leads to cell death”.  Applicants’ arguments have been respectfully considered but have not been found persuasive.
.
Conclusion
Claims 1, 3-5 and 8 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633